Case 2:20-cv-03850-DSF-PJW Document9 Filed 05/20/20 Page 1lof2 Page ID#:28

POS-010

 

ATTORNEY OR PARTY WITHOUT ATTORNEY (Nama
Joseph R Manning Jr Esq SBN BST
bm MANNING LAW APC

20062 SW Birch St. Ste 266

Newoort Beach. CA 92660

TELEPHONE iD. 949. 200-8755 FAX NO. (Opfional:
E-MAIL ADDRESS (Optional):
ATTORNEY FOR ivame): Plaintiff Anthony Bouyer, an indiv idual

. State Bar number. and address: —— FOR COURT USE ONLY

 

SUPERIOR COURT OF CALIFORNIA, COUNTY OF
STREET ADDRESS.

MAILING ADORESS.
CHY AND 2iP CODE:

BRANCHNAME: CENTRAL DISTRICT OF CALIFORNIA

 

PLAINTIFF/PETITIONER- Anthony Bouyer . an individual CASE NUMBER:

DEFENDANTIRESPONDENT: The Sisters Groun Corp a California corporation

2:20 ev 03850 (SE PSN

 

 

Red. No. or File No.

PROOF OF SERVICE OF SUMMONS AOA - 044.078

 

 

 

(Separate proof of service is required for each party served.)

1. At the time of service | was at least 18 years of age and not @ party to this action.
2. {served copies of:

2
b f¥]
a
4
e [J
f

3. a

summons
complaint

Aitemative Dispute Resolution (ADR) package

Civil Case Cover Sheet (served in complex cases only)

cross-complaint
. Notice.to Parties of Court Directed ADR Program. Certification and Notice of Interested Parties
other (specify documents): Notice of Assignment. Standing Order

. Party served (specify name of party as shown on documents served):

The Sisters Group Corp a California corporation

b. [4°] Person (other than the party in item 3a) served on behalf of an entity or as an authorized agent (and not a person

under item Sb on whom substituted service was made) (specity name. and felationship to the party named in item 3a):

Amir Haghichat - Agent for Service

4, Address where the party was served:
144] Westwood Blvd #C Los “Angeles, CA 90024

§. 1 served the party (check proper box)

a C4]
b. [7

by persona! service. | personally delivered the documents listed i in item 2 to the party of person authorized to
receive service of process for the party. (4) on (Gate): 5/ 13/2020 (2) at.(time); 12:51 PM

by substituted service, On (date): ce “at (time): i Jeft the documents listed in item 2 with or
in the presence of {name and title or. relationship fo, person indicated i in iter 3): ,

(1) [_] (business) a person at least 18 years of age apparently in charge at the office or usual place of business
of the person to be served. ! informed, him or her of the general nature of the papers.

(2) [_] (home) a competent member.of the household (at least 18 years of age) at the dweliing house or usual
place of abode of the party. I informed him or her of the general nature ofthe papers.

(3) (Cj (physical address unknown) a person at least 18 years of age apparently in charge at the usual mailing
address of the person to be served, other thana United States Postal Service post Office box. | informed
him or her of the general nature of the. papers. :

(4) [7] | thereafter maited (by first-class, postage prepaid) copies of the documents to the person to be served
at the place where the copies were left. (Code Civ. Proc., § 415,20). i mailed the documents on
(date): from (clty): ‘or a declaration of mailing is. attached.

(5) (+ attach a declaration of diligence stating actions taken first to. attempt personal service.

Page 1 of 2

Tre Coes Mareator Use PROOF OF SERVICE OF SUMMONS Cate of Givi Prneesure, § 447.40
POSAHG fRev. Janugry 1. 2007]
Case 2:20-cv-03850-DSF-PJW Document 9. Filed 05/20/20 Page 2 of 2 Page ID #:29

 

 

DEFENDANT/RESPONDENT:

PLAINTIFF/PETITIONER. Anthony Bouyer , an individual | CASE NUMBER:

{2:20 ev 03850 DSE PSV

 

 

The Sisters Group Corp a California corporation

 

5 J by mail and acknowiedgment of receipt of service. | mailed the documents listed in item 2 to the party, to the
address shown in item 4, by first-class mail, postage prepaid,

(1) on (date): {2) from (city):
(3) [°"] with wo copies of the Notice and Acknowledgment of Receipt and a postage-paid ratum envelope addressed

to me. {Altach completed Notice and Acknowledgement of Receipt) (Code Civ, Proc., § 415.30.)

(4) [7] to an address outside California with return receipt requested. (Code Civ. Proc., § 415.40.)

g. ["] by other means (spacify means of service and authorizing code section):

CJ Additional page describing service is atlached.

6. The “Notice to the Person Served” (on the summons) was completed as foliows:
a. | as an individual defendant.

 

b. [_] as the person sued under the fictitious name of (specify):
c. as occupant.
a. [7] 20n behalf of (specify): The Sisters Group Corp a California corporation
under the following Code of Civil Procedure section:
416.10 (corporation) 2} 415.95 (business organization, form unknown)
[7] 446.20 (defunct corporation) Co 416.60 {minor)
[J 416.30 (oint stock company/association) (] 416.70 (ward or conservatee)
[“} 416.40 (association or partnership) A 418.90 (authorized person)
[7] 416.50 (public entity) [oJ 418.46 (occupant)
CI other.
Person who served papers oo

a. Name Adriana M Achucarro

oan o

Address: 2390 E Oranaewood Ave #530, Anaheim, CA 92806
Telephone number. 949-305-9108

The fee for service was: sly

lam:

(1) [2] nota registered California process server.

(2)
(3)

 

 

¥,

 

 

exempt from registration under. Business and Professions Code section 22350(b).
a registered California process server.

() [] owner [7] empioyse if] independent. contractor.

(i) Registration No: 289%

{iii} County: Orange

8. I deciare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.

Date: 5/18/2020

 

9. [_] 1am a California sheriff or marshat and | certify that the foregoing is true anf correct. .
Adriana M Achucarro ' - > A Mb “ yu bo)

(NAME GF PERSON WHO SERVED PAPERSSHERIFF OR MARSHAL) —— U vy (SIGNATURE | a

 

POE-O16 (Rev. Jarusry 1, 2007] 2 oe . Page 2072

PROOF OF SERVICE OF SUMMONS
